UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q R Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 OR * Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federal 20-3598485 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11200 W. Plank Ct. Wauwatosa, WI53226 (414)761-1000 (Address, including Zip Code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes R No * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes * No R The number of shares outstanding of the issuer’s common stock, $0.01 par value per share, was 31,250,097 at April 30, 2010. WATERSTONE FINANCIAL, INC. 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item l. Financial Statements Consolidated Statements of Financial Condition as of March 31, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2010 and 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 6-7 Notes to Consolidated Financial Statements(unaudited) 8-22 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-36 Item3. Quantitative and Qualitative Disclosures about Market Risk 37 Item4. Controls and Procedures 37 PART II. OTHER INFORMATION 38 Item1. Legal Proceedings 38 Item1A. Risk Factors 38 Item6. Exhibits 39 Signatures 39 Certification Certification Certification Certification - 2 - Table of Contents PART I — FINANCIAL INFORMATION Item1. Financial Statements WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, Assets (In Thousands, except share data) Cash $ Federal funds sold Short term investments - Cash and cash equivalents Securities available for sale (at fair value) Securities held to maturity (at amortized cost) fair value of $2,221in 2010 and $1,930 in 2009 Loans held for sale (at fair value) Loans receivable Less: Allowance for loan losses Loans receivable, net Office properties and equipment, net Federal Home Loan Bank stock (at cost) Cash surrender value of life insurance Real estate owned Prepaid expenses and other assets Total assets $ Liabilities and Shareholders’ Equity Liabilities: Demand deposits $ Money market and savings deposits Time deposits Total deposits Short term borrowings Long term borrowings Advance payments by borrowers for taxes Other liabilities Total liabilities Shareholders’ equity: Preferred stock (par value $.01 per share) Authorized 20,000,000 shares, no shares issued - - Common stock (par value $.01 per share) Authorized - 200,000,000 shares in 2010 and 2009 Issued - 33,974,450 shares in 2010 and in 2009 Outstanding - 31,250,097 shares in 2010 and in 2009 Additional paid-in capital Accumulated other comprehensive loss, net of taxes ) ) Retained earnings Unearned ESOP shares ) ) Treasury shares (2,724,353 shares), at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ See Accompanying Notes to Consolidated Financial Statements. - 3 - Table of Contents WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, (In thousands, except per share data) Interest income: Loans $ $ Mortgage-related securities Debt securities, cash and cash equivalents Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on loans and deposits Increase in cash surrender value of life insurance Mortgage banking income Total other-than-temporary impairment losses - ) Portion of loss recognized in other comprehensive income (before taxes) - Net impairment losses recognized in earnings - ) Other Total noninterest income Noninterest expenses: Compensation, payroll taxes, and other employee benefits Occupancy, office furniture and equipment Advertising Data processing Communications Professional fees Real estate owned Other Total noninterest expenses Income (loss) before income taxes ) Income taxes (benefit) - ) Net income (loss) ) Income (loss) per share: Basic ) Diluted ) Weighted average shares outstanding: Basic Diluted See Accompanying Notes to Consolidated Financial Statements. - 4 - Table of Contents WATERSONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Additional Other Unearned Total Common Stock Paid-In Comprehensive Retained ESOP Treasury Shareholders' Shares Amount Capital Loss Earnings Shares Shares Equity (In Thousands) Balances at December 31, 2008 $ ) ) ) Cumulative effect adjustmentrelatedto a changeinaccountingprinciple relatedto availablefor salesecurities, net of taxes of $448 — — — ) — — Comprehensive loss: Net loss — ) — — ) Other comprehensive income: Net unrealized holdinggainon availablefor sale securitiesarising during theperiod,net of taxes of $212 — Reclassification of adjustmentfor net losseson availablefor sale securities realizedduring the period, net oftaxes of $364 — Total comprehensive income ) ESOP shares committed to bereleased toPlan participants — — ) — — — 48 Stock based compensation — Balances at March 31, 2009 $ ) ) ) Balances at December 31, 2009 $ ) ) ) Comprehensive income: Net income — Other comprehensive loss: Net unrealized holdinggainon availablefor sale securitiesarising during theperiod,net of taxes of $588 — Reclassification of adjustmentfor net losseson availablefor sale securities realizedduring the period, net of taxesof $4 — — — 7 — — — 7 Total comprehensive income ESOP shares committed to bereleased toPlan participants — — ) — — — 48 Stock based compensation — Balances at March 31, 2010 $ ) ) ) See Accompanying Notes to Consolidated Financial Statements. - 5 - Table of Contents WATERSONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, (In Thousands) Operating activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Provision for loan losses Depreciation Deferred income taxes ) ) Stock based compensation Net amortization of premium on debt and mortgage-related securities (6 ) ) Amortization of unearned ESOP shares 48 48 Loss on impairment of securities — Loss on sale of real estate owned and other assets Gain on sale of loans held for sale ) ) Loans originated for sale ) ) Proceeds on sales of loans originated for sale Increase (decrease) in accrued interest receivable ) 23 Increase in cash surrender value of bank owned life insurance ) ) Decrease in accrued interest on deposits and borrowings ) ) Decrease in other liabilities ) ) Decrease in accrued tax receivable Other ) Net cash provided by (used in) operating activities ) Investing activities: Net decrease in loans receivable Purchases of: Debt securities ) — Mortgage-related securities — ) Premises and equipment, net ) ) Proceeds from: Principal repayments on mortgage-related securities Sales of mortgage-related securities — Sales of debt securities — Maturities of debt securities Sales of real estate owned and other assets Net cash provided by investing activities See Accompanying Notes to Consolidated Financial Statements. - 6 - Table of Contents WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, (In Thousands) Financing activities: Net increase in deposits Net change in short-term borrowings ) Net change in advance payments by borrowers for taxes ) Net cash (used in) provided by financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental information: Cash paid, credited or (received) during the period for: Income tax refunds ) ) Interest payments Noncash investing activities: Loans receivable transferred to real estate owned Noncash financing activities: Long-term FHLB advances reclassified to short-term — See Accompanying Notes to Consolidated Financial Statements. - 7 - Table of Contents WATERSTONE FINANCIAL, INC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 — Basis of Presentation The consolidated financial statements include the accounts of Waterstone Financial, Inc. (the “Company”) and the Company’s subsidiaries. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information, Rule10-01 of RegulationS-X and the instructions to Form 10-Q. The financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position, results of operations, changes in shareholders’ equity, and cash flows of the Company for the periods presented. The accompanying unaudited consolidated financial statements and related notes should be read in conjunction with the Company’s December 31, 2009 Annual Report on Form 10-K. Operating results for the three months ended March 31, 2010, are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The preparation of the unaudited consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.Significant items subject to such estimates and assumptions include the allowance for loan losses, deferred income taxes, certain investment securities and real estate owned.Actual results could differ from those estimates. Note 2 — Reclassifications Certain items in the prior period consolidated financial statements have been reclassified to conform to the March 31, 2010 presentation. - 8 - Table of Contents Note 3 — Securities Securities Available for Sale The amortized cost and fair values of the Company’s investment in securities available for sale follow: March 31, 2010 (In Thousands) Gross Gross Amortized unrealized unrealized cost gains losses Fair value Mortgage-backed securities $ — Collateralized mortgage obligations ) Mortgage-related securities ) Government sponsored entity bonds ) Municipal securities ) Other debt securities — ) Debt securities ) $ ) December 31, 2009 (In Thousands) Gross Gross Amortized unrealized unrealized cost gains losses Fair value Mortgage-backed securities $ — Collateralized mortgage obligations ) Mortgage-related securities ) Government sponsored entity bonds ) Municipal securities ) Other debt securities — ) Debt securities ) $ ) At March 31, 2010, $23.5 million of the Company’s government sponsored entity bonds and $74.2 million of the Company’s mortgage related securities were pledged as collateral to secure repurchase agreement obligations of the Company. The amortized cost and fair values of investment securities by contractual maturity at March 31, 2010, are shown below. Actual maturities may differ from contractual maturities because issuers have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) Debt securities Due within one year $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-related securities $ - 9 - Table of Contents Gross unrealized losses on securities available for sale and the fair value of the related securities, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position were as follows: March 31, 2010 Less than 12 months 12 months or longer Total Fair Unrealized Fair Unrealized Fair Unrealized value loss value loss value loss (In Thousands) Collateralized mortgage obligations $ (5 ) ) ) Government sponsored entity bonds ) — — ) Municipal securities ) ) ) Other debt securities — — ) ) $ ) ) ) December 31, 2009 Less than 12 months 12 months or longer Total Fair Unrealized Fair Unrealized Fair Unrealized value loss value loss value loss Collateralized mortgage obligations $ ) ) ) Government sponsored entity bonds ) — — ) Municipal securities ) ) ) Other debt securities — — ) ) $ ) ) ) The Company reviews the investment securities portfolio on a quarterly basis to monitor its exposure to other-than-temporary impairment.In evaluating whether a security’s decline in fair value is other-than-temporary, management considers the length of time and extent to which the fair value has been less than cost, financial condition of the issuer and the underlying obligors, quality of credit enhancements, volatility of the fair value of the security, the expected recovery period of the security and ratings agency evaluations.In addition, with regard to its debt securities, the Company may also evaluate payment structure, whether there are defaulted payments or expected defaults, prepayment speeds and the value of any underlying collateral.For certain debt securities in unrealized loss positions, the Company prepares cash flow analysis to compare the present value of cash flows expected to be collected from the security with the amortized cost basis of the security. As of March 31, 2010, the Company had fifteen securities which had been in an unrealized loss position for twelve months or longer, including: four collateralized mortgage obligation securities, ten municipal securities and one trust preferred security included in other debt securities.Based upon the aforementioned factors, the Company identified two collateralized mortgage obligation securities at March 31, 2010 with a combined amortized cost of $21.8 million for which a cash flow analysis was performed to determine whether an other than temporary impairment was warranted.This evaluation indicated that the two collateralized mortgage obligations were other-than-temporarily impaired.Estimates of discounted cash flows based on expected yield at time of original purchase, prepayment assumptions based on actual and anticipated prepayment speed, actual and anticipated default rates and estimated level of severity given the loan to value ratios, credit scores, geographic locations, vintage and levels of subordination related to the security and its underlying collateral resulted in a projected credit loss on the collateralized mortgage obligations.One of these securities had been deemed other-than-temporarily impaired in 2008 and a cumulative-effect adjustment of $1.1 million was made to retained earnings as of January 1, 2009 to reflect the difference between the present value of cash flows expected to be collected and the amortized cost basis as of the beginning of the period in which the aforementioned accounting principals were adopted.Additional estimated credit losses on the two collateralized mortgage obligations of $1.1 million were charged to earnings during the year ended December 31, 2009.These two securities had an amortized cost of $21.8 million and a fair value of $16.4 million as of March 31, 2010.As of March 31, 2010, unrealized losses on these collateralized mortgage obligations include other-than-temporary impairment recognized in other comprehensive income (before taxes) of $5.4 million. - 10 - Table of Contents The following table presents the change in other-than-temporary credit related impairment charges on collateralized mortgage obligations for which a portion of the other-than-temporary impairments related to other factors was recognized in other comprehensive loss. (in thousands) Credit related impairments on securties as of December 31, 2008 $ Cummulative effect adjustment related to a change in accounting principle ) Credit related impairments related to securites for which an other-than-temporary impairment was not previously recognized Increase in credit related impairments related to securities for which an other-than- temporary impairment was previously recognized Credit related impairments on securities as of December 31, 2009 Credit related impairments related to securites for which an other-than-temporary impairment was not previously recognized - Increase in credit related impairments related to securities for which an other-than- temporary impairment was previously recognized - Credit related impairments on securities as of March 31, 2010 $ Exclusive of the two aforementioned collateralized mortgage obligations, the Company has determined that the decline in fair value of the remaining securities is not attributable to credit deterioration, and based on the foregoing evaluation criteria and as the Company does not intend to sell nor is it more likely than not that it will be required to sell these securities before recovery of the amortized cost basis, these securities are not considered other-than-temporarily impaired. Continued deterioration of general economic market conditions could result in the recognition of future other than temporary impairment losses within the investment portfolio and such amounts could be material to our consolidated financial statements. Securities Held to Maturity As of March 31, 2010, the Company held one security that has been designated as held to maturity.The security has an amortized cost of $2.6 million and an estimated fair value of $2.2 million.The final maturity of this security is 2022, however, it is callable quarterly.Due to the magnitude of the difference between fair value and amortized cost, the Company has performed an assessment to determine whether this security is other than temporarily impaired.Based upon a number of factors, including significant and repeated investments on the part of the United States government, the Company has determined that the security is not other than temporarily impaired at March 31, 2010. Note 4 — Loans Receivable Loans receivable are summarized as follows: March 31, December 31, (In Thousands) Mortgage loans: Residential real estate: One- to four-family $ Over four-family residential Home equity Commercial real estate Construction and land Consumer loans Commercial business loans Gross loans receivable Less: Undisbursed loan proceeds Unearned loan fees Total loans receivable $ The Company provides several types of loans to its customers, including residential, construction, commercial and consumer loans.The Company does not have a concentration of loans in any specific industry.Credit risks tend to be geographically concentrated since a majority of the Company’s customer base lies in the Milwaukee metropolitan area.Furthermore, as of March 31, 2010, 87.2% of the Company’s loan portfolio consists of loans that are secured by real estate properties located primarily within the Milwaukee metropolitan area.Residential real estate collateralizing $139.3 million, or 9.6%, of gross loans receivable is located outside of the state of Wisconsin. - 11 - Table of Contents The unpaid principal balance of loans serviced for others was $4.7 million at both March 31, 2010 and December 31, 2009. These loans are not reflected in the consolidated financial statements. A summary of the activity in the allowance for loan losses is as follows: For the Three Months Ended March 31, (In Thousands) Balance at beginning of period Provision for loan losses Charge-offs ) ) Recoveries 52 62 Balance at end of period Allowance for loan losses to loans receivable % % Net charge-offs to average loans outstanding (annualized) % % Allowance for loan losses to non-accrual loans % % Non-accrual loans to loans receivable % % Non-accrual loans totaled $76.1 million at March 31, 2010 and $75.3 million at December 31, 2009. Beginning in 2007 and continuing through the current quarter, the Company experienced significant deterioration in credit quality, primarily in its residential and construction and land portfolios.These two segments represent a significant portion of the overall loan portfolio.The downturn in the residential real estate market that has reduced demand and market prices for vacant land, new construction and existing residential units.The overall economic downturn and the depressed real estate market have negatively impacted many residential real estate customers and have resulted in an increase in nonperforming assets. The following table presents data on impaired loans at March 31, 2010 and December 31, 2009. March 31, December 31, (In Thousands) Impaired loans for which a specific allowance has been provided $ Impaired loans for which no specifc allowance has been provided Total loans determined to be impaired $ Specific allowance for loan losses related to all impaired loans $ The determination as to whether an allowance is required with respect to impaired loans is based upon an analysis of the value of the underlying collateral and/or the borrower’s intent and ability to make all principal and interest payments in accordance with contractual terms.The evaluation process is subject to the use of significant estimates and actual results could differ from estimates.This analysis is primarily based upon third party appraisals and/or a discounted cash flow analysis.In those cases in which no allowance has been provided for an impaired loan, the Company has determined that the estimated value of the underlying collateral exceeds the remaining outstanding balance of the loan.Of the total $66.0 million of impaired loans for which no allowance has been provided, $9.8 million represent loans on which a total of $5.4 million in charge-offs have been recorded to reduce the outstanding loans balance to an amount that is commensurate with the net realizable value of the underlying collateral.To the extent that further deterioration in property values continues, the Company may have to reevaluate the sufficiency of the collateral servicing these impaired loans resulting in additional provisions to the allowance for loans losses or charge-offs. - 12 - Table of Contents At March 31, 2010 and December 31, 2009, total impaired loans include $52.0 million and $42.7 million, respectively of troubled debt restructurings that are performing in accordance with their restructured terms and are accounted for on an accrual basis.The vast majority of debt restructurings include a modification of terms to allow for an interest only payment and/or reduction in interest rate.The restructured terms are typically in place for six to twelve months. The Company serves the credit needs of its customers by offering a variety of loan programs to customers, primarily in Wisconsin. The loan portfolio is diversified by types of borrowers, property type, and market areas. Significant loan concentrations are considered to exist for a financial institution when there are amounts loaned to one borrower or to multiple borrowers engaged in similar activities that would cause them to be similarly impacted by economic or other conditions. At March 31, 2010 and December 31, 2009, no loans to one borrower or industry concentrations existed in the Company’s loan portfolio in excess of 10% of total loans. Note 5 — Deposits A summary of the contractual maturities of time deposits at March 31, 2010 is as follows: (In Thousands) Within one year $ One to two years Two to three years Three to four years Four through five years $ - 13 - Table of Contents Note 6 — Borrowings Borrowings consist of the following: March 31, 2010 December 31, 2009 Weighted Weighted Average Average Balance Rate Balance Rate (Dollars in Thousands) Federal Home Loan Bank, Chicago (FHLBC) advances maturing: $ % Repurchase agreements maturing % % $ % $ % The $36.9 million in advances due in 2010 consist of two advances of which $11.9 million matures in May and $25.0 million matures in October. The $220.0 million in advances due in 2016 consist of eight advances with rates ranging from 4.01% to 4.82% callable quarterly until maturity. The $65.0 million in advances due in 2017 consist of three advances with rates ranging from 3.09% to 3.46% callable quarterly until maturity. The $65.0 million in advances due in 2018 consist of three callable advances.The call features are as follows: two $25 million advances at a weighted average rate of 3.04% callable beginning in May 2010 and quarterly thereafter and a $15 million advance at a rate of 2.73% callable quarterly until maturity. The $84.0 million in repurchase agreements have rates ranging from 2.89% to 4.31% callable quarterly until maturity. The Company selects loans that meet underwriting criteria established by the FHLBC as collateral for outstanding advances.The Company’s FHLBC borrowings are limited to 60% of the carrying value of qualifying, unencumbered one- to four-family mortgage loans, 25% of the carrying value of home equity loans and 60% of the carrying value of over four-family loans.In addition, these advances are collateralized by FHLBC stock totaling $21.7 million at March 31, 2010 and December 31, 2009. - 14 - Table of Contents Note 7 – Regulatory Capital The Bank is subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements, or overall financial performance deemed by the regulators to be inadequate, can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company’s financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance-sheet items, as calculated under regulatory accounting practices. The Bank’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Bank to maintain minimum amounts and ratios (set forth in the table below) of total and TierI capital (as defined in the regulations) to risk-weighted assets (as defined) and of TierI capital (as defined) to average assets (as defined).As of March 31, 2010, that the Bank meets all capital adequacy requirements to which it is subject.On December 18, 2009, WaterStone Bank entered into a consent order with its federal and state bank regulators whereby it has agreed to maintain a minimum Tier 1 capital ratio of 8.50% and a minimum total risk based capital ratio of 12.00%.At March 31, 2010, these higher capital requirements were satisfied. As of March 31, 2010 the most recent notification from the Federal Deposit Insurance Corporation categorized the Bank as quantitatively “well capitalized” under the regulatory framework for prompt corrective action. To be categorized as “well capitalized,” the Bank must maintain minimum total risk-based, TierI risk-based and TierI leverage ratios, as set forth in the table below. There are no conditions or events since that notification that management believes have changed the Bank’s category, however, the outstanding consent order limits transactions otherwise available to “well capitalized” banks. As a state-chartered savings bank, the Bank is required to meet minimum capital levels established by the state of Wisconsin in addition to federal requirements. For the state of Wisconsin, regulatory capital consists of retained income, paid-in-capital, capital stock equity and other forms of capital considered to be qualifying capital by the Federal Deposit Insurance Corporation. The actual capital amounts and ratios for WaterStone Bank as of March 31, 2010 are presented in the table below: March 31, 2010 To Be Well-Capitalized For Capital Under Prompt Corrective Actual Adequacy Purposes Action Provisions Amount Ratio Amount Ratio Amount Ratio (Dollars in Thousands) WaterStone Bank Total capital (to risk-weighted assets) $ % $ % $ % Tier I capital (to risk-weighted assets) % % % Tier I capital (to average assets) % % % State of Wisconsin capital required (to total assets) % % N/A N/A December 31, 2009 WaterStone Bank Total capital (to risk-weighted assets) $ % $ % $ % Tier I capital (to risk-weighted assets) % % % Tier I capital (to average assets) % % % State of Wisconsin capital required (to total assets) % % N/A N/A - 15 - Table of Contents Note 8 – Income Taxes During the three months ended March 31, 2010, we recorded no income tax expense.We recorded an income tax benefit of $503,000 for the three months ended March 31, 2009 as a result of a Wisconsin state tax law change (retroactive to January 1, 2009). Under generally accepted accounting principles, a valuation allowance is required to be recognized if it is “more likely than not” that a deferred tax asset will not be realized. The determination of the realizability of a deferred tax asset is highly subjective and dependent upon judgment concerning management's evaluation of both positive and negative evidence, the forecasts of future income, applicable tax planning strategies, and assessments of current and future economic and business conditions. Positive evidence includes the existence of taxes paid in available carry back years as well as the probability that taxable income will be generated in future periods, while negative evidence includes the cumulative losses in the current year and prior two years and general business and economic trends. At both March 31, 2010 and December 31, 2009, the Company determined that a valuation allowance was necessary, largely based on the negative evidence represented by a cumulative loss in the most recent three-year period caused by the significant loan loss provisions recorded during the past three years. In addition, general uncertainty surrounding future economic and business conditions have increased the potential volatility and uncertainty of projected taxable earnings. Management is required to re-evaluate the deferred tax asset and the related valuation allowance quarterly. Note 9 – Financial Instruments with Off-Balance Sheet Risk Off-balance sheet financial instruments or obligations whose contract amounts represent credit and/or interest rate risk are as follows: March 31, December 31, (In Thousands) Financial instruments whose contract amounts represent potential credit risk: Commitments to extend credit under amortizing loans (1) $ Unused portion of home equity lines of credit Unused portion of construction loans Unused portion of business lines of credit Standby letters of credit (1) Excludes commitments to originate loans held for sale Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements of the Company. The Company evaluates each customer’s creditworthiness on a case-by-case basis. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the counter-party. Collateral obtained generally consists of mortgages on the underlying real estate. Standby letters of credit are conditional commitments issued by the Company to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. The Company holds mortgages on the underlying real estate as collateral supporting those commitments for which collateral is deemed necessary. The Company has determined that there are no probable losses related to commitments to extend credit or the standby letters of credit as of March 31, 2010 and December 31, 2009. - 16 - Table of Contents In connection with its mortgage banking activities, the Company enters into forward loan sale commitments.Forward commitments to sell mortgage loans represent commitments obtained by the Company from a secondary market agency to purchase mortgages from the Company at specified interest rates and within specified periods of time.Commitments to sell loans are made to mitigate interest rate risk on interest rate lock commitments to originate loans and loans held for sale.Interest rate lock commitments to originate residential mortgage loans held for sale and forward commitments to sell residential mortgage loans are considered derivative instruments, and the fair value of these commitments is recorded on the consolidated statements of financial condition with the changes in fair value recorded as a component of mortgage banking income.The fair value of the mortgage derivatives at March 31, 2010, was a net gain of $55,000, comprised of the net gain of $113,000 on interest rate lock commitments to originate residential mortgage loans held for sale to individual borrowers of approximately $80.7 million and the net loss of $58,000 on forward commitments to sell residential mortgage loans to various investors of $54.6 million.In determining the fair value of its derivative loan commitments for economic purposes, the Company considers the value that would be generated when the loan arising from exercise of the loan commitment is sold in the secondary mortgage market. That value includes the price that the loan is expected to be sold for in the secondary mortgage market. Note 10 – Earnings (loss) per share Earnings per share are computed using the two-class method.Basic earnings per share is computed by dividing net income allocated to common shares by the weighted average number of common shares outstanding during the applicable period, excluding outstanding participating securities.Participating securities include unvested restricted shares.Unvested restricted shares are considered participating securities because holders of these securities have the right to receive dividends at the same rate as holders of the Company’s common stock.Diluted earnings per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding adjusted for the dilutive effect of all potential common shares.Unvested restricted stock and stock options are considered outstanding for diluted earnings (loss) per share only.Unvested restricted stock and stock options totaling 103,400 and 314,000 shares for the three month periods ended March 31, 2010 and 151,400 and 474,500 shares for the three month periods ended March 31, 2009 are antidilutive and are excluded from the earnings (loss) per share calculation. Presented below are the calculations for basic and diluted earnings (loss) per share: Three Months Ended March 31, (In Thousands, except per share data) Net income (loss) $ ) Net income (loss) available to unvested restricted shares 1 - Net income (loss) available to common stockholders $ ) Weighted average shares outstanding Effect of dilutive potential common shares - - Diluted weighted average shares outstanding Basic earnings (loss) per share $ ) Diluted earnings (loss) per share $ ) - 17 - Table of Contents Note 11 – Fair Value Measurements The FASB issued an accounting standard (subsequently codified into ASC Topic 820, “Fair Value Measurements and Disclosures”) which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. This accounting standard applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements. The standard also emphasizes that fair value (i.e., the price that would be received in an orderly transaction that is not a forced liquidation or distressed sale at the measurement date), among other things, is based on exit price versus entry price, should include assumptions about risk such as nonperformance risk in liability fair values, and is a market-based measurement, not an entity-specific measurement. When considering the assumptions that market participants would use in pricing the asset or liability, this accounting standard establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The fair value hierarchy prioritizes inputs used to measure fair value into three broad levels. Level 1 inputs - In general, fair values determined by Level 1 inputs use quoted prices in active markets for identical assets or liabilities that we have the ability to access. Level 2 inputs - Fair values determined by Level 2 inputs use inputs other than quoted prices included in Level 1 inputs that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets where there are few transactions and inputs other than quoted prices that are observable for the asset or liability, such as interest rates and yield curves that are observable at commonly quoted intervals. Level 3 inputs - Level 3 inputs are unobservable inputs for the asset or liability and include situations where there is little, if any, market activity for the asset or liability. In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety.The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. Assets and Liabilities Recorded at Fair Value on a Recurring Basis The following table presents information about our assets recorded in our consolidated statement of financial position at their fair value on a recurring basis as of March 31, 2010 and December 31, 2009, and indicates the fair value hierarchy of the valuation techniques utilized to determine such fair value. Fair Value Measurements Using March 31, 2010 Level 1 Level 2 Level 3 (In Thousands) Available for sale securities $ - Loans held for sale - - Fair Value Measurements Using December 31, 2009 Level 1 Level 2 Level 3 (In Thousands) Available for sale securities $ - Loans held for sale - - - 18 - Table of Contents The following summarizes the valuation techniques for assets recorded in our consolidated statements of financial condition at their fair value on a recurring basis: Available for sale securities – The fair value of available for sale securities is determined by a third party valuation source using observable market data utilizing a matrix or multi-dimensional relational pricing model.Standard inputs to these models include observable market data such as benchmark yields, reported trades, broker quotes, issuer spreads, benchmark securities and bid/offer market data.For securities with an early redemption feature, an option adjusted spread model is utilized to adjust the issuer spread.Prepayment models are used for mortgage related securities with prepayment features. The table below presents reconciliation for all assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during 2010 and 2009. Three Months Ended Year Ended March 31, December 31, (In Thousands) Balance at beginning of period $ Transfer into level 3 - Change in unrealized holding losses arising during the period: Included in other comprehensive income Other than temporary impairment included in net loss - ) Principal repayments ) ) Net accretion of discount/amortization of premium - 5 Cummulative-effect adjustment - Balance at end of period $ Level 3 available-for-sale securities include two corporate collateralized mortgage obligations which are deemed non-investment grade.The market for these securities was not active as of March 31, 2010.As such, the Company valued these securities based on the present value of estimated future cash flowsAdditional impairment may be incurred in future periods if estimated future cash flows are less than the cost basis of the securities. Loans held for sale – Effective January 1, 2009, the Company elected to carry our loans held for sale at fair value.Fair value is generally determined by estimating a gross premium or discount, which is derived from pricing currently observable in the market.At March 31, 2010 and December 31, 2009, loans held-for-sale totaled $39.3 million and $45.1 million, respectively.Loans held-for-sale are considered to be Level 2 in the fair value hierarchy of valuation techniques. Assets Recorded at Fair Value on a Non-recurring Basis Loans – We do not record loans at fair value on a recurring basis.On a non-recurring basis, loans determined to be impaired are analyzed to determine whether a collateral shortfall exists, and if such a shortfall exists, are recorded on our consolidated statements of financial condition at fair value.Fair value is determined based on third party appraisals.Appraised values are adjusted to consider disposition costs and also to take into consideration the age of the most recent appraisal.Given the significance of the adjustments made to appraised values necessary to estimate the fair value of impaired loans, loans that have been deemed to be impaired are considered to be Level 3 in the fair value hierarchy of valuation techniques.At March 31, 2010, loans determined to be impaired with an outstanding balance of $97.2 million were carried net of specific reserves of $12.9 million for a fair value of $84.3 million.At December 31, 2009, loans determined to be impaired with an outstanding balance of $90.8 million were carried net of specific reserves of $11.5 million for a fair value of $79.3 million. - 19 - Table of Contents Real estate owned – On a non-recurring basis, real estate owned, is recorded in our consolidated statements of financial condition at the lower of cost or fair value.Fair value is determined based on third party appraisals obtained at the time the Company takes title to the property and, if less than the carrying value of the loan, the carrying value of the loan is adjusted to the fair value.Appraised values are adjusted to consider disposition costs and also to take into consideration the age of the most recent appraisal.Given the significance of the adjustments made to appraised values necessary to estimate the fair value of the properties, real estate owned is considered to be Level 3 in the fair value hierarchy of valuation techniques.At March 31, 2010 and December 31, 2009, real estate owned totaled $53.9 million and $50.9 million, respectively. Fair value information about financial instruments follows, whether or not recognized in the consolidated statements of financial condition, for which it is practicable to estimate that value. In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows. In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases, could not be realized in immediate settlement of the instrument. Certain financial instruments and all nonfinancial instruments are excluded from its disclosure requirements. Accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. The carrying amounts and fair values of the Company’s financial instruments consist of the following at March 31, 2010 and December 31, 2009: March 31, 2010 December 31, 2009 Carrying Fair Carrying Fair amount value amount value (In Thousands) Financial Assets Cash and cash equivalents $ Securities available-for-sale Securities held-to-maturity Loans held for sale Loans receivable FHLB stock Cash surrender value of life insurance Accrued interest receivable Mortgage banking derivative assets Financial Liabilities Deposits Advance payments by borrowers for taxes Borrowings Accrued interest payable Mortgage banking derivative liabilities 58 58 Other Financial Instruments Stand-by letters of credit 5 5 5 5 - 20 - Table of Contents The following methods and assumptions were used by the Company in determining its fair value disclosures for financial instruments. Cash and Cash Equivalents The carrying amounts reported in the consolidated statements of financial condition for cash and cash equivalents is a reasonable estimate of fair value. Securities The fair value of available for sale securities is determined by a third party valuation source using observable market data utilizing a matrix or multi-dimensional relational pricing model.Standard inputs to these models include observable market data such as benchmark yields, reported trades, broker quotes, issuer spreads, benchmark securities and bid/offer market data.For securities with an early redemption feature, an option adjusted spread model is utilized to adjust the issuer spread.Prepayment models are used for mortgage related securities with prepayment features. Loans Held for Sale Fair value is estimated using the prices of the Company’s existing commitments to sell such loans and/or the quoted market price for commitments to sell similar loans. Loans Receivable Loans determined to be impaired are analyzed to determine whether a collateral shortfall exists, and if such a shortfall exists, are recorded on our consolidated statements of financial condition at fair value.Fair value is determined based on third party appraisals.Appraised values are adjusted to consider disposition costs and also to take into consideration the age of the most recent appraisal.With respect to loans that are not considered to be impaired, fair value is estimated by discounting the future contractual cash flows using discount rates that that reflect a current rate offered to borrowers of similar credit standing for the remaining term to maturity. This method of estimating fair value does not incorporate the exit-price concept of fair value prescribed by ASC820-10 and generally produces a higher fair value. FHLBC Stock For FHLBC stock, the carrying amount is the amount at which shares can be redeemed with the FHLBC and is a reasonable estimate of fair value. Cash Surrender Value of Life Insurance The carrying amounts reported in the consolidated statements of financial condition for the cash surrender value of life insurance approximate those assets’ fair values. Deposits and Advance Payments by Borrowers for Taxes The fair values for interest-bearing and noninterest-bearing negotiable order of withdrawal accounts, savings accounts, and money market accounts are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amounts). The fair values for fixed-rate certificates of deposit are estimated using a discounted cash flow calculation that applies interest rates currently being offered on certificates of similar remaining maturities to a schedule of aggregated expected monthly maturities of the outstanding certificates of deposit. The advance payments by borrowers for taxes are equal to their carrying amounts at the reporting date. Borrowings Fair values for borrowings are estimated using a discounted cash flow calculation that applies current interest rates to estimated future cash flows of the borrowings. - 21 - Table of Contents Accrued Interest Payable and Accrued Interest Receivable For accrued interest payable and accrued interest receivable, the carrying amount is a reasonable estimate of fair value. Commitments to Extend Credit and Standby Letters of Credit Commitments to extend credit and standby letters of credit are generally not marketable. Furthermore, interest rates on any amounts drawn under such commitments would be generally established at market rates at the time of the draw. Fair values for the Company’s commitments to extend credit and standby letters of credit are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements, the counterparty’s credit standing, and discounted cash flow analyses. The fair value of the Company’s commitments to extend credit is not material at March 31, 2010 and December 31, 2009. Note 12 – Recent Accounting Developments In June2009, the FASB issued ASC Topic 860-10-65, Accounting for Transfers of Financial Assets. The standard removes the concept of a qualifying special-purpose entity from ASC Topic 860, Transfers and Servicing, and eliminates the exception for qualifying special-purpose entities from consolidation guidance. In addition, the standard establishes specific conditions for reporting a transfer of a portion of a financial asset as a sale. If the transfer does not meet established sale conditions, the transferor and transferee must account for the transfer as a secured borrowing. An enterprise that continues to transfer portions of a financial asset that do not meet the established sale conditions would be eligible to record a sale only after it has transferred all of its interest in that asset. The effective date is fiscal years beginning after November15, 2009. The adoption did not have an impact on financial position, results of operation or liquidity. Also, in June2009, the FASB issued ASU N0. 2009-17, “Consolidations (Topic 810) – Improvements to Financial Reporting for Enterprises involved with Variable Interest Entities”. The standard replaces the quantitative-based risks and rewards calculation for determining which enterprise, if any, is the primary beneficiary and is required to consolidate the variable interest entity with a qualitative approach focused on identifying which enterprise has both the power to direct the activities of the variable interest entity that most significantly impact the entity’s economic performance and has the obligation to absorb losses or the right to receive benefits that could be significant to the entity. In addition, the standard requires reconsideration of whether an entity is a variable interest entity when any changes in facts and circumstances occur such that the holders of the equity investment at risk, as a group, lose the power from voting rights or similar rights of those investments to direct the activities of the entity that most significantly impact the entity’s economic performance. It also requires ongoing assessments of whether an enterprise is the primary beneficiary of a variable interest entity and additional disclosures about an enterprise’s involvement in variable interest entities. The effective date is fiscal years beginning after November15, 2009. The adoption did not have an impact on financial position, results of operation or liquidity. - 22 - Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statements Regarding Forward-Looking Information This report contains or incorporates by reference various forward-looking statements concerning the Company’s prospects that are based on the current expectations and beliefs of management.Forward-looking statements may also be made by the Company from time to time in other reports and documents as well as in oral presentations.When used in written documents or oral statements, the words “anticipate,” “believe,” “estimate,” “expect,” “objective” and similar expressions and verbs in the future tense, are intended to identify forward-looking statements.The statements contained herein and such future statements involve or may involve certain assumptions, risks and uncertainties, many of which are beyond the Company’s control, that could cause the Company’s actual results and performance to differ materially from what is expected.In addition to the assumptions and other factors referenced specifically in connection with such statements, the following factors could impact the business and financial prospects of the Company: · regulatory action requiring maintenance of minimum regulatory capital ratios higher than generally applicable minimum ratios; noncompliance could result in additional regulatory enforcement action; compliance could result in lower future return on equity · adverse changes in the real estate markets; · adverse changes in the securities markets; · general economic conditions, either nationally or in our market areas, that are worse than expected; · inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; · our ability to maintain adequate levels of liquidity given regulatory limits on sources of funding and rates that can be paid for funding; · legislative or regulatory changes that adversely affect our business; · our ability to enter new markets successfully and take advantage of growth opportunities; · significantly increased competition among depository and other financial institutions; · changes in accounting policies and practices, as may be adopted by the bank regulatory agencies and the Financial Accounting Standards Board; and · changes in consumer spending, borrowing and savings habits. See also the factors referred to in reports filed by the Company with the Securities and Exchange Commission (particularly those under the caption “Risk Factors” in Item 1A of the Company’s 2009 Annual Report on Form 10-K). Overview The following discussion and analysis is presented to assist the reader in the understanding and evaluation of the Company’s financial condition and results of operations. It is intended to complement the unaudited consolidated financial statements, footnotes, and supplemental financial data appearing elsewhere in this Form10-Q and should be read in conjunction therewith. The detailed discussion focuses on the results of operations for the three month periods ended March 31, 2010 and 2009 and the financial condition as of March 31, 2010 compared to the financial condition as of December 31, 2009. Our results of operations are highly dependent on our net interest income and the provision for loan losses.In recent periods our results of operations have also been negatively impacted by the establishment of valuation allowances with respect to our deferred tax assets, other than temporary impairment of securities available for sale, by increased real estate owned expense and by higher deposit insurance premiums.Net interest income is the difference between the interest income we earn on loans receivable, investment securities and cash and cash equivalents and the interest we pay on deposits and other borrowings.The Company’s banking subsidiary, WaterStone Bank SSB (“WaterStone Bank”) is primarily a mortgage lender with loans secured by real estate comprising 96.8% of total loans receivable on March 31, 2010.Further, 88.8% of loans receivable are residential mortgage loans with over four-family loans comprising 37.4% of all loans on March 31, 2010.WaterStone Bank funds loan production primarily with retail deposits and Federal Home Loan Bank advances.On March 31, 2010, deposits comprised 70.4% of total liabilities.Time deposits, also known as certificates of deposit, accounted for 86.8% of total deposits at March 31, 2010.Federal Home Loan Bank advances outstanding on March 31, 2010 totaled $470.9 million, or 28.1% of total liabilities.During the current period of low interest rates and economic weakness, we have determined that an investment philosophy emphasizing short-term liquid investments is prudent and will position the Company to take advantage of the opportunities that will exist as the local and national economies recover from the recession. - 23 - Table of Contents During the three month period ended March 31, 2010, our results of operations continued to be adversely affected by elevated levels of nonperforming loans and real estate owned.Weaknesses in our loan portfolio have required that we establish higher provisions for loan losses and incur significant loan charge-offs.We have sought to address the deterioration of the real estate market by increasing our provisions for loan losses over the past three years.The continued downturn in the local real estate market requires the Company to continually reevaluate the assumptions used to determine the fair value of collateral and net present value of discounted future estimated cash flows related to loans receivable to ensure that the allowance for loan losses continues to be an accurate reflection of management’s best estimate of the amount needed to provide for the probable and estimable loss on impaired loans and other incurred losses in the loan portfolio.As a result, the Company determined that a provision for loan losses of $5.5 million was necessary during the three months ended March 31, 2010 in order to maintain the allowance for loan losses at an appropriate level in relation to the risks management believe are inherent and estimable in our portfolio.Additional information regarding loan quality and its impact on our financial condition and results of operations can be found in the “Asset Quality” discussion.Our results of operations are also affected by noninterest income and noninterest expense.Noninterest income consists primarily of mortgage banking fee income.A significant increase in the sale of mortgage loans in the secondary market, resulting from a decline in mortgage interest rates during the period and additional mortgage banking offices added over the past twelve months, yielded a $2.7 million increase in mortgage banking income during the three months ended March 31, 2010 compared to the three months ended March 31, 2009.In addition to the increase in mortgage banking activity, the increase in noninterest income compared to the prior period resulted from an $907,000 decrease in impairment charge on securities considered to be other than temporarily impaired.Noninterest expense consists primarily of compensation and employee benefits, FDIC insurance premiums, occupancy expenses and real estate owned expense.In 2010 our noninterest expense has been and will continue to be adversely affected by higher deposit insurance premium assessments from the FDIC.FDIC insurance premium expense has increased $882,000 during the three months ended March 31, 2010 compared to the three months ended March 31, 2009.Our results of operations also may be affected significantly by general and local economic and competitive conditions, governmental policies and actions of regulatory authorities. Critical Accounting Policies Critical accounting policies are those that involve significant judgments and assumptions by management and that have, or could have, a material impact on our income or the carrying value of our assets. Allowance for Loan Losses.WaterStone Bank establishes valuation allowances on loans considered impaired whether determined through an individual assessment or collective assessment process. A loan is considered impaired when, based on current information and events, it is probable that WaterStone Bank will not be able to collect all amounts due according to the contractual terms of the loan agreement. A valuation allowance is established for an amount equal to the impairment when the carrying amount of the loan exceeds the net realizable value of the underlying collateral.WaterStone Bank also establishes valuation allowances based on an evaluation of the various risk components that are inherent in the credit portfolio. The risk components that are evaluated include past loan loss experience; the level of nonperforming and classified assets; current economic conditions; volume, growth, and composition of the loan portfolio; adverse situations that may affect the borrower’s ability to repay; the estimated value of any underlying collateral; regulatory guidance; and other relevant factors. The allowance is increased by provisions charged to earnings and recoveries of previously charged-off loans and reduced by charge-offs. The adequacy of the allowance for loan losses is reviewed and approved at least quarterly by the WaterStone Bank board of directors. The allowance reflects management’s best estimate of the amount needed to provide for the probable loss on impaired loans and other incurred losses in the loan portfolio, and is based on a risk model developed and implemented by management and approved by the WaterStone Bank board of directors. Actual results could differ from this estimate and future additions to the allowance may be necessary based on unforeseen changes in loan quality, values of real estate collateraland local economic conditions such as unemployment rates.In addition, state and federal regulators periodically review the WaterStone Bank allowance for loan losses. Such regulators have the authority to require WaterStone Bank to recognize additions to the allowance at the time of their examination. Income Taxes.The Company and its subsidiaries file consolidated federal and Wisconsin income tax returns. The provision for income taxes is based upon income in the consolidated financial statements, rather than amounts reported on the income tax return.Consequently, our federal income tax returns do not include the financial results of our mutual holding company parent.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized as income or expense in the period that includes the enactment date. - 24 - Table of Contents Under generally accepted accounting principles, a valuation allowance is required to be recognized if it is “more likely than not” that a deferred tax asset will not be realized.The determination of the realizability of the deferred tax assets is highly subjective and dependent upon judgment concerning management's evaluation of both positive and negative evidence, the forecasts of future income, applicable tax planning strategies, and assessments of current and future economic and business conditions. Positive evidence includes the existence of taxes paid in available carry-back years as well as the probability that taxable income will be generated in future periods, while negative evidence includes the cumulative losses in the current year and prior two years and general business and economic trends.At March 31, 2010 and at December 31, 2009, the Company determined that valuation allowances were necessary, largely based on the cumulative loss during the most recent three-year period caused by the significant loan loss provisions recorded during 2009 and 2008.In addition, general uncertainty surrounding future economic and business conditions have increased the potential volatility and uncertainty of projected taxable earnings.Management is required to re-evaluate the deferred tax asset and the related valuation allowance quarterly. Positions taken in the Company’s tax returns may be subject to challenge by the taxing authorities upon examination.The benefit of uncertain tax positions are initially recognized in the financial statements only when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50% likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts.Interest and penalties on income tax uncertainties are classified within income tax expense in the income statement. Management believes its tax policies and practices are critical because the determination of the tax provision and current and deferred tax assets and liabilities have a material impact on our net income and the carrying value of our assets.We have no plans to change the tax recognition methodology in the future.If our estimated deferred tax valuation allowance is adjusted it will affect our future results of operations. Comparison of Operating Results for the Three Months Ended March 31, 2010 and 2009 General - Net income for the three months ended March 31, 2010 totaled $176,000, or $0.01 for both basic and diluted loss per share, compared to net loss of $3.6 million, or $0.12 for both basic and diluted loss per share, for the three months ended March 31, 2009.The three months ended March 31, 2010 generated an annualized return on average assets of 0.04% and an annualized return on average equity of 0.42%, compared to an annualized loss on average assets of 0.76% and an annualized loss on average equity of 8.68% for the comparable period in 2009.The results of operations for the three months ended March 31, 2010 reflect continuing deterioration in asset quality which resulted in a $5.5 million provision for loan losses during the current year.The current year-to-date provision represents a $1.7 million decrease from the $7.2 million provision for loan losses for the three months ended March 31, 2009.Increases of $2.2 million in net interest income and $2.7 million in mortgage banking income and a $907,000 decrease in impairment charge on securities considered to be other than temporarily impaired for the first three months of 2010 over the prior year were partially offset by increases of $1.3 million in compensation expense, $882,000 in FDIC insurance expense and $609,000 in real estate owned expense and a $503,000 decrease in income tax benefit.Loan charge-off activity and specific loan reserves are discussed in additional detail in the Asset Quality section.The net interest margin for the three months ended March 31, 2010 was 2.92% compared to 2.28% for the three months ended March 31, 2009. - 25 - Table of Contents Average Balance Sheets, Interest and Yields/Costs The following tables set forth average balance sheets, average yields and costs, and certain other information for the periods indicated.No tax-equivalent yield adjustments were made, as the effect thereof was not material.Non-accrual loans were included in the computation of average balances.The yields set forth below include the effect of deferred fees, discounts and premiums that are amortized or accreted to interest income or expense. Three Months Ended March 31, Average Balance Interest Yield/Cost Average Balance Interest Yield/Cost (Dollars in Thousands) Assets Interest-earning assets: Loans receivable, net $ % $ % Mortgage related securities(2) Debt securities,(2) federal funds sold and short-term investments Total interest-earning assets Noninterest-earning assets Total assets $ $ Liabilities and equity Interest-bearing liabilities: Demand accounts $ 8 $ 11 Money market and savings accounts Time deposits Total interest-bearing deposits Borrowings Total interest-bearing liabilities Noninterest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest income $ $ Net interest rate spread (3) % % Net interest-earning assets (4) $ $ Net interest margin (5) % % Average interest-earning assets to average interest-bearing liabilities % % (1)Includes net deferred loan fee amortization income of $166,000 and $244,000 for the three months ended March 31, 2010 and 2009, respectively. (2)Average balance of mortgage related and debt securities is based on amortized historical cost. (3)Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (4)Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (5)Net interest margin represents net interest income divided by average total interest-earning assets. - 26 - Table of Contents Rate/Volume Analysis The following table sets forth the effects of changing rates and volumes on our net interest income for the periods indicated.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The net column represents the sum of the prior columns.For purposes of this table, changes attributable to changes in both rate and volume that cannot be segregated have been allocated proportionately based on the changes due to rate and the changes due to volume. Three Months Ended March 31, 2010 versus 2009 Increase (Decrease) due to Volume Rate Net (In Thousands) Interest income: Loans receivable(1) (2) $ ) ) Mortgage related securities ) ) ) Other earning assets(3) ) (6 ) Total interest-earning assets ) ) ) Interest expense: Demand accounts 1 (4
